THE HOLMES LAW FIRM

                                                                [FILED IN COURT OF APPEALS
                                                                   12th Court oi Apoeals District
February 11,2015

Ms. Ashley Yount, Deputy Clerk                                                      ,2015
Twelfth Court of Appeals
1517 West Front Street, Suite 354
Tyler, Texas 75702

Re: Lissiakv. SWLoan 00, LP, Case No 12-14-00344-CV, Twelfth Court ofAppeals, Tyler Texas

Dear Ms. Yount:


Enclosed please find a self-addressed FedEx label, and FedEx Envelope. Please forward a copy of
the record in the above referenced case using same. Thank you.

Sincerely yours,

The Holmes Law


By:    Isi rhholme:
       Robert H. Holmes




                3401 Beverly Drive                         Dallas, Texas 75205
               Telephone 214-384-3182                  Telecopier 214-522-3526